DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1-2, 5, 8-9, 12-16, 19 and 29 are amended.
Claims 3-4, 6-7, 17-18 and 20-21 have been previously presented.
Claims 10-11, 22-28 and 30-42 have been cancelled.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: In regards to claims 1, 15 and 29, though prior art Boyden et al.(US 2008/0253525) discloses closely similar prior art to the claimed invention recited in claim 1 of 17/266,304, such as generating at least a portion of an organ corresponding to a view of the organ (0376 lines 6-17: ”…embodiments of the Compton scattered X-ray visualizer, imager, or information provider 100 can be configured to control or adjust the at least one visualization, imaging, or information providing depth range to the at least one prescribed visualization, imaging, or information providing depth 170 during resection of a tumor…allowing the surgeon to visualize, image, and/or provide information relating to tissue margins of the tumor…“) and a depth value of a location of the corresponding portion associated with the organ (0378 lines 1-9: “Certain embodiments of the Compton scattered X-ray visualizer, imager, or information provider 100 can be configured to visualize, image, and/or provide information relating to the depth of certain layers of the at least the portion of the individual near the surface 168 (e.g., skin) as described with respect to FIG. 53. This may used to examine or visualize, image, and/or provide information relating to the depth of aberrative matter such as tumors…“), Boyden et al. fails to teach a first identifier of a different fragment-vector of the multiple fragment-vectors associated with an adjacent portion, and a second identifier of a tissue type corresponding to the corresponding portion associated with the fragment-vector as recited in claim 1. In regards to claim 1, Boyden et al. also fails to teach the following limitations of claim 1: obtaining a set of pixel positions of the display device, the set of pixel positions corresponding to a view of the organ; generating, using at least a portion of the set of vectors, multiple fragment-vectors for each pixel position in the set of pixel positions, the multiple fragment-vectors each representing a corresponding portion of the organ along a corresponding line-of-sight through the organ, each fragment-vector of the multiple fragment-vectors comprising: (i) a depth value of a location of the corresponding portion associated with the fragment-vector, the depth value representing a distance of the location from a reference point, (ii) a color value associated with the corresponding portion associated with the fragment-vector, (iii) a first identifier of a different fragment-vector of the multiple fragment-vectors associated with an adjacent portion, and (iv) a second identifier of a tissue type corresponding to the corresponding portion associated with the fragment-vector; generating a pixel value for each pixel position in the set of pixel positions, wherein for each pixel position in the set of pixel positions, the pixel value is generated based on the color values and depth values associated with the multiple fragment-vectors corresponding to the pixel position; and presenting, on the display device, an augmented image of the view of the organ using the generated pixel values. Boyden et al. also fails to teach the corresponding limitations of claims 15 and 29 as well. Therefore claims 1-9, 12-21 and 29 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 02/22/22, with respect to claims 1-9, 12-21 and 29 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 112, second paragraph rejection of claims 1-42 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649